             Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 1 of 8




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                                     ENTERED
                                                                                                                          07/14/2021



    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al. 1                                CASE NO.: 21-32351

               Debtors.                                                 Jointly Administered
                                                                          (Docket No. 12)
                      INTERIM ORDER GRANTING DEBTORS’
                  EMERGENCY MOTION FOR ENTRY OF AN ORDER
         PURSUANT TO 11 U.S.C. §§ 105(a), 345(b), 363, AND 364 AUTHORIZING:
           (I) THE CONTINUED USE OF THE DEBTORS’ PREPETITION CASH
          MANAGEMENT SYSTEM, INCLUDING EXISTING BANK ACCOUNTS,
     BUSINESS FORMS, AND COMPANY CREDIT CARDS; (II) CONTINUED USE OF
      INTERCOMPANY ARRANGEMENTS AND HISTORICAL PRACTICES; AND
      (III) OPENING NEW DEBTOR IN POSSESSION ACCOUNTS, IF NECESSARY

             Upon the motion (“Motion”) 2 of the debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter 11 Cases”) for

entry of an order (the “Order”) authorizing the Debtors to maintain prepetition cash management

systems and business forms on an interim basis, pending a Final Hearing, as more fully set forth

in the Motion; finding this Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334;

finding that this matter is a core proceeding pursuant to 28 U.S.C. § 157; finding this Court may

enter final orders in this matter consistent with Article III of the United States Constitution; finding

that this matter is properly venued in this Court pursuant to 28 U.S.C. §§ 1408 and 1409; finding



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.

2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Motion.


4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 2 of 8




notice of the Motion due and proper under the circumstances and in accordance with all applicable

rules and orders, and no further or additional notice of the Motion being warranted; receiving no

objections to the relief requested in the Motion; having considered the Motion, the First Day

Declaration and all other documents submitted in support of the Motion; and, after due

deliberation, finding that the relief requested by and through the Motion is due and proper and

serves the best interests of the estates and their creditors; and sufficient cause appearing therefor,

         IT IS HEREBY ORDERED:

         1.        The Motion is granted as set forth herein.

         2.        The Debtors are authorized to: (i) continue to use, with the same account numbers,

the Bank Accounts on Exhibit B to the Motion, a copy of which is attached hereto;

(ii) treat the Bank Accounts listed on Exhibit B to the Motion for all purposes as accounts of the

Debtors as debtors in possession; (iii) use, in their present form, all Business Forms including, but

not limited to, letterhead, invoices, checks, and other documents related to the Cash Management

System existing immediately before the Petition Date, without reference to their status as debtors

in possession, provided that once the Debtors’ existing check stock has been exhausted, the

Debtors shall include, or direct others to include, the designation “Debtor-in-Possession” and the

corresponding bankruptcy case number on all checks as soon as it is reasonably practicable to do

so, and provided further, that with respect to any Business Forms that exist or are generated

electronically, the Debtors shall ensure that such electronic Business Forms are clearly labeled

“Debtor In Possession” within 10 business days; (iv) continue the Intercompany Arrangements,

provided the Debtors shall continue to maintain current records with respect to all transfers of cash




4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 3 of 8




so that all transactions, including the postpetition Intercompany Arrangements, may be readily

ascertained, traced, and recorded properly on applicable intercompany accounts, and provided

further that the Debtors shall make such records available upon request by the U.S. Trustee, the

DIP Agent (as defined in the Interim DIP Order (defined below)), the Prepetition Agents (as

defined in the Interim DIP Order), and any statutory committee appointed in the chapter 11 cases;

and (v) open new debtor in possession accounts, if necessary, at Citibank or with a bank that (i) is

insured with the FDIC or the Federal Savings and Loan Insurance Corporation, (ii) is designated

as an authorized depository by the U.S. Trustee, and (iii) agrees to be bound by the terms of this

Interim Order. In the event that the Debtors open or close any Bank Account(s) or new account(s),

such opening or closing shall be timely indicated on the Debtors’ monthly operating reports and

notice of such opening or closing shall be provided to the U.S. Trustee, the DIP Agent, the

Prepetition Agents and any statutory committee appointed in the chapter 11 cases within ten (10)

days after the opening or closing any such account.

         3.        To the extent any of the Debtors’ Bank Accounts are not in compliance with section

345(b) of the Bankruptcy Code, the Debtors shall have until August 25, 2021, without prejudice

to seeking an additional extension, to come into compliance with section 345(b) of the Bankruptcy

Code, provided that nothing herein shall prevent the Debtors or the U.S. Trustee from seeking

further relief from the Court to the extent that an agreement cannot be reached. The Debtors may

obtain a further extension of the time periods set forth in this paragraph by entering into a written

stipulation with U.S. Trustee and filing such stipulation on the Court’s docket without the need for

further Court order.




4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 4 of 8




         4.        All financial institutions with which the Debtors maintain the Bank Accounts shall

continue to maintain, service, and administer such accounts, except that such financial institutions

shall not be authorized to honor any check issued or dated prior to the Petition Date, unless the

Debtors represent that the payment is authorized by an order of this Court. The Debtors shall serve

those banks with a copy of this order approving the relief requested in the Motion and any other

orders issued by this Court by which those banks are authorized to honor prepetition obligations.

         5.        Notwithstanding anything in this Order to the contrary, any payment to be made,

or any authorization contained, hereunder shall be subject to the terms of any orders granting the

use of cash collateral and approving debtor in possession financing in these chapter 11 cases

(including with respect to any budget governing or relating to such use) including, without

limitation, the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior Secured

Superpriority Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to

Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing,

and (V) Granting Related Relief (the “Interim DIP Order”) and the Final Order (as defined in the

Interim DIP Order and collectively, the “DIP Orders”), and to the extent there is any inconsistency

between the terms of the DIP Orders and any action taken or proposed to be taken hereunder, the

terms of the DIP Orders shall control.

         6.        A continued hearing on the Motion shall be held on August 25, 2021, at 9:30 a.m.

(prevailing Central Time) in this Court.

         7.        Any period of time prescribed or allowed by this Order shall be computed in

accordance with Bankruptcy Rule 9006.




4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 5 of 8




         8.        Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

are satisfied by such notice.

         9.        Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

         10.       The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order.

         11.       This Court shall retain jurisdiction over any and all matters arising from or related

to the implementation or interpretation of this Order.

         DATED:
         Signed: July 14, 2021.                          ___________________________________
                                                         Honorable David R. Jones
                                                        ____________________________________
                                                         United States Bankruptcy Judge
                                                        DAVID R. JONES
                                                        UNITED STATES BANKRUPTCY JUDGE




4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 6 of 8




                                    EXHIBIT B

                          SUMMARY OF BANK ACCOUNTS




4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 7 of 8



      Debtor        Account        Bank           Description of Account           Approximate
                   Number –                                                         Balance in
                   Last Four                                                        Account on
                     Digits                                                        Petition Date

 Limetree Bay                                                                    $878.15
                                               This is the operating account
 Refining
                    x0215      Oriental Bank   for Limetree Bay Refining
 Operating,
                                               Operating, LLC.
 LLC
 Limetree Bay                                                                    $20,084.21
                                               This is the payroll account for
 Refining
                    x0216      Oriental Bank   Limetree      Bay     Refining
 Operating,
                                               Operating, LLC.
 LLC
                                               This is the operating account     $2,277,262.99
 Limetree Bay       x0267      Oriental Bank   for Limetree Bay Refining,
 Refining, LLC                                 LLC.
                                               This is a discretionary           $315.39
                                               operation and maintenance
                    x0268      Oriental Bank
 Limetree Bay                                  account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
 Limetree Bay                                  This is the revenue account for   $0
                    x001.4     Deutsche Bank
 Refining, LLC                                 Limetree Bay Refining, LLC.
                                               This is the operation and         $0
 Limetree Bay       x001.5     Deutsche Bank   maintenance account for
 Refining, LLC                                 Limetree Bay Refining, LLC.
                                               This is a reinvestment and        $0
 Limetree Bay       x001.6     Deutsche Bank   repair account for Limetree
 Refining, LLC                                 Bay Refining, LLC.
                                               This is a distribution suspense   $0
 Limetree Bay       x001.8     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
                                               This is an operating reserve      $0
 Limetree Bay       x001.9     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
                                               This is a construction account    $107,845.03
 Limetree Bay       x01.10     Deutsche Bank   for Limetree Bay Refining,
 Refining, LLC                                 LLC.
                                               This is a debt service reserve    $3,533.42
 Limetree Bay       x01.11     Deutsche Bank   account for Limetree Bay
 Refining, LLC                                 Refining, LLC.
 Limetree Bay                                                                    $1,049,979.71
                                               This is a revenue account for
 Refining
                    x972.1     Deutsche Bank   Limetree     Bay     Refining
 Marketing,
                                               Marketing, LLC.
 LLC
 Limetree Bay                                  This is an operation and          $1.49
 Refining                                      maintenance account for
                    x972.2     Deutsche Bank
 Marketing,                                    Limetree    Bay  Refining
 LLC                                           Marketing, LLC.
 Limetree Bay                                                                    $0
                                               This is a reinvestment and
 Refining
                    x972.3     Deutsche Bank   repair account for Limetree
 Marketing,
                                               Bay Refining Marketing, LLC.
 LLC
                                               This is a tolling agreement       $0
 Limetree Bay       x972.4     Deutsche Bank   payment account for Limetree
 Refining                                      Bay Refining Marketing, LLC.



4821-2285-8225.1
          Case 21-32351 Document 102 Filed in TXSB on 07/14/21 Page 8 of 8



 Marketing,
 LLC
 Limetree Bay                                                                    $0
                                               This is a capital expenditure
 Refining
                   x972.5     Deutsche Bank    reserve account for Limetree
 Marketing,
                                               Bay Refining Marketing, LLC.
 LLC
 Limetree Bay                                                                    $0
                                               This is a turn-around reserve
 Refining
                   x972.6     Deutsche Bank    account for Limetree Bay
 Marketing,
                                               Refining Marketing, LLC.
 LLC
 Limetree Bay                                                                    $119,310.57
                                               This is a discretionary account
 Refining
                   x0986       Oriental Bank   for Limetree Bay Refining
 Marketing,
                                               Marketing, LLC.
 LLC
 Limetree Bay                                                                    $50.00
                                               This is a B&P checking
 Refining
                   x7150         Citibank      account for Limetree Bay
 Holdings   II
                                               Refining Holdings II LLC.
 LLC
                                               This is a B&P checking            $8,306.97
 Limetree Bay
                   x0919         Citibank      account for Limetree Bay
 Services, LLC
                                               Services, LLC.




4821-2285-8225.1
